Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bank of America Corporate Center 100 North Tryon Street Suite 4000 Charlotte, NC 28202-4025 +1 ain +1 ax www.dechert.com FREDERICK H. SHERLEY frederick.sherley@dechert.com +1 irect +1 ax December 24, 2009 V IA E DGAR Ms. Linda Stirling U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: HSBC Investor Funds (Registrant) File Nos. 033-07647 and 811-04782 Post-Effective Amendment No. 116 to the Registration Statement on Form N-1A Dear Ms. Stirling: This letter responds to the comments you provided to me in a telephone conversation on December 7, 2009 regarding Post-Effective Amendment No. 116 to the Registrants Registration Statement on Form N-1A (PEA 116). PEA 116 was initially filed with the Securities and Exchange Commission (SEC) on October 23, 2009, to address certain changes to the names and investment strategies of the series of Registrant currently named HSBC Investor Aggressive Growth Fund, HSBC Investor Growth Fund, HSBC Investor Moderate Growth Fund and HSBC Investor Conservative Growth Fund (each, a Fund). Post-Effective Amendment No. 119 to the Registrants Registration Statement on Form N-1A was filed on December 22, 2009, for the purpose of extending the effective date of PEA 116 to December 30, 2009. Filed herewith are pages from the Registrants Registration Statement with revisions made in response to your comments. The changes described in this letter and shown in the attached blackline will be reflected in a Post-Effective Amendment that is expected to be filed with the SEC no later than December 30, 2009. Your comments and the Registrants responses are set forth below. Capitalized terms that are not defined in this letter have the meanings given them in the Registrants Registration Statement. 1. Comment. Fund names : The SEC staff takes the position that a fund with a name including the word world should have an investment strategy reflecting worldwide investment. For a directly managed fund, for example, the staff typically would expect an US Austin Boston Charlotte Hartford New York Newport Beach Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong Ms. Linda Stirling December 24, 2009 Page 2 investment strategy providing for at least 40% of such a funds investments to be made outside of the United States and for investments to be made in issuers located in at least three countries. While the direct investment test does not work for a fund of funds, please incorporate appropriate disclosure indicating that the Funds will invest worldwide to a comparable extent, if the name is to retain the word world. Response. The Registrant has determined to remove the term World Selection from each Funds revised name (as well as all references to the term Growth for reasons addressed below), such that the Funds names will be the Aggressive Strategy Fund, the Balanced Strategy Fund, the Moderate Strategy Fund and the Conservative Strategy Fund. The term World Selection Funds will be used solely as a general reference to the Funds as a group. The pages attached to this letter addressing changes made in light of SEC staff comments reflect the use of the Funds modified names. 2. Comment. Fee table : (a) The first two footnotes of each Funds fee table (explaining that lower sales charges are available and that Class A shares have a 12b-1 plan that is not currently being assessed) are not necessary and therefore should be deleted. The substance may be placed in the body of the prospectus, if desired. Response. The requested change has been made and the footnotes have been deleted. Please see the attached marked changes to the Prospectus. (b) With respect to the third footnote of each Funds fee table (describing the expense limitation agreement), the response should be amended to indicate more directly under what circumstances it can be terminated and by whom. To the extent that an expense limitation agreement can in fact be terminated by either party upon 90 days prior written notice, the footnote should be omitted and the fee table amended to remove any reference to it; the SEC staff takes the position that an expense limitation agreement terminable unilaterally by an investment adviser is not the sort of contractual commitment that can be reflected in a fee table, and any reference to such an arrangement in a footnote to the risk/return summary is unnecessary and thus should be removed. Response. The footnote has been revised to reflect that the expense limitation agreement applicable to the Funds is not unilaterally terminable by the Funds investment adviser, HSBC Global Asset Management (USA) Inc. (the Adviser); rather, it terminates upon termination of the Investment Advisory Agreement between the Registrant and the Adviser or upon written notice to the Adviser by the Registrant. 3. Comment. Principal investment strategies : Ms. Linda Stirling December 24, 2009 Page 3 (a) The description of the principal investment strategies indicates that the Funds may purchase and hold individual securities. Please indicate what types of securities may be held and provide more information as to how individual securities may play in to a Funds principal investment strategies. Response. The Registrant has amended its disclosure in the Registration Statement to indicate that the Funds may purchase ETNs (as opposed to individual securities more generally) and to reflect how ETNs play in to the Funds investment strategies. Please see the attached changes to the Prospectus. (b) Please describe in the principal investment strategies how underlying funds are selected for purchase and sale. Response. The requested disclosure has been added to the Funds Registration Statement. Please see the attached changes to the Prospectus. (c) The Funds have names suggesting a range of aggressive to conservative in strategy; please provide explanations as appropriate of how the Funds strategies reflect aggressiveness, conservativeness, etc. Response. The requested disclosure has been added to the Funds Registration Statement. Please see the attached changes to the Prospectus. (d) The principal investment strategies indicate that the Funds may make value investments. Please describe how these investments are appropriate in the context of funds with the word growth (and especially aggressive growth) in their names. Response. The word growth has been removed from the Funds names and elsewhere in the Registration Statement, as appropriate.
